 REGENCY ELECTRONICS, INC.Regency Electronics,Inc.,andInternational Union ofElectrical,Radio and Machine Workers, AFL-CIO-CLC,Petitioner.Case 25-RC-4811August 1, 1972SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVEBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOPursuant to a Decision, Order, and Direction ofSecond Election issued February 25, 1972,1 theBoard adopted the Regional Director's recommenda-tion to set aside the stipulated election conductedDecember 17, 1971, and directed that a secondelection be held. A motion for reconsideration wasfiled on March 6, 1972, and denied by the Board onMarch 13, 1972.On March 24, 1972, a second election wasconducted under the direction and supervision of theRegional Director for Region 25 among the employ-ees in the appropriate unit. At the conclusion of theballoting, the parties were furnished a tally whichshowed that of the approximately 257 eligible voters,133 votes were cast in favor of the Petitioner, 112were cast against the Petitioner, and 10 votes werechallenged.The challenges were not sufficient innumber to affect the outcome of the election.Thereafter, on March 31, 1972, the Employer filedINotpunted inNLRBvolumes2The Employer's request for oral argument in this case is hereby deniedas its exceptionsand briefsadequately present the contentions of theEmployer3The Employer's exceptions I and 2 allege, in the main, that the ActingRegional Director's investigation was erroneously limited to questioningonly employeeswhose namesthe EmployersuppliedWe find no merit inthe Employer's contentions It is well established that a party seeking tohave the Board overrule a Regional Director's finding and recommenda-tions to an election must supply specific evidence whichprima faciewouldwarrant setting aside the electionbeforethe Board will direct a hearing orrequire the RegionalDirectorto pursue his investigation further.Bufkor-Petzner Division,Inc,169 NLRB 998. The Employerhas failed to establishthe presence of sufficiently extraordinary circumstances which would627timely objections to the conduct affecting the secondelection.On April 27, 1972, the Acting RegionalDirector issued his report to the Board wherein herecommended that the objections be overruled and acertification of representativeissue.Thereafter, theEmployer filed timely exceptions to the ActingRegionalDirector's report on objections and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the Acting RegionalDirector's report, the Employer's exceptions thereto,and its brief in support thereof, and the entire recordin this case2 and hereby adopts the Acting RegionalDirector's findings and recommendations.3CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for International Union ofElectrical,RadioandMachineWorkers,AFL-CIO-CLC, and that, pursuant to Section 9(a)of the National Labor Relations Act, as amended,the said labor organization is the exclusive represent-ative of all employees in the unit found appropriateherein for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment,or other conditions of employment.warrant our deviating from that rule in this case.We further find that noneof theEmployer's exceptions to the Acting Regional Director's rulings raiseany substantial or material issues of fact requiring a hearing in this caseWith respecttoObjection5,we need not and do not reach themerits inasmuch as the conduct on which that objection rests did notoccur within the criticalperiodfor the second election.SeeSingerCompany, Wood ProductsDivision,161 NLRB 956, fn 2.With respect to Objection 7, we agree to its rejectionsolely becausethe proffered evidence showed no more than that Petitioner advised asingle employee it paid strike benefits of$12 a week.We donot adoptor pass uponthe ActingRegional Director's gratuitous comment thateven if Petitioner had stated,as theEmployerapparently claimed, thatemployees would lose no income during a strike, such a statementwould,nonetheless,afford no ground for setting aside the election198 NLRB No. 87